UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21279 The Merger Fund VL (Exact name of registrant as specified in charter) 100 Summit Lake Drive Valhalla, New York 10595 (Address of principal executive offices) (Zip code) Roy Behren and Michael T. Shannon 100 Summit Lake Drive Valhalla, New York10595 (Name and address of agent for service) 1-800-343-8959 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:December 31, 2013 Item 1. Reports to Stockholders. THE MERGER FUND VL A Westchester Capital Fund ANNUAL REPORT December 31, 2013 Dear Shareholders: The Merger Fund VL advanced by 1.47% during the fourth quarter, bringing its calendar-year gain to 3.88%, providing an excess return of 378 basis points versus 6-month Treasury Bills’ 0.10% performance.1This performance is in line with our expectations given the current market environment.We are proud to mention that the Fund provided its 30th gain in the 38 quarters since its 2004 inception. Equity markets relentlessly slogged ahead like the Walking Dead, oblivious to macroeconomic issues and fueled by the Fed’s apparent final quarter of full-scale quantitative easing. AVERAGE ANNUALIZED TOTAL RETURN AS OF 12/31/2013 Since 3-month YTD 1-year 3-year 5-year 7-year Inception* The Merger Fund VL (MERVX) % Citi 6-Month T-bills % HFRX Absolute Return Index % -0.63
